Morrissey, C. J.
Plaintiffs brought this action to recover for damages to plaintiffs’ automobile caused by the negligent driving of a team and wagon owned by defendant Meeker. A jury was waived and the cause submitted to the court on a stipulation of facts. The court entered judgment in favor of plaintiffs and against defendant Harney Street Stables, a partnership, and defendants Meeker and Davis, and dismissed the cause of action against defendants Jackson. Defendants Harney Street Stables and Meeker have ap-. pealed.
A purported stipulation of facts is set out in appellants’ brief, but is not incorporated in a bill of exceptions, and, no such bill has been filed. The sufficiency of the pleadings is not questioned, and it follows that the judgment must be affirmed. A consideration of the stipulation set out in the brief would not, however, result in a 'reversal.,
Affirmed.